MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  May 18 2018, 10:22 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                     Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Faderick D. Riley,                                      May 18, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1712-CR-2923
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1604-F6-388



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1712-CR-2923 | May 18, 2018                 Page 1 of 5
                                         Statement of the Case
[1]   Faderick D. Riley appeals the trial court’s revocation of his placement in a

      work-release program. Riley presents a single issue for our review, namely,

      whether the State presented sufficient evidence to support the revocation of his

      placement. We affirm.


                                  Facts and Procedural History1
[2]   On May 17, 2017, Riley pleaded guilty to resisting law enforcement, as a Level

      6 felony. Pursuant to his plea agreement, the trial court sentenced Riley to two

      years suspended to probation. About a week later, the State filed a petition to

      revoke Riley’s probation based on another, subsequent charge of resisting law

      enforcement. Riley admitted to the alleged probation violation. On August 10,

      the court revoked Riley’s probation and ordered him to serve the balance of his

      original term in the Indiana Department of Correction, but the court stated that

      Riley’s executed sentence was “to be satisfied” through the Allen County Work

      Release program. Appellant’s App. Vol. II at 93.


[3]   On September 27, the State filed a petition to revoke Riley’s placement in the

      work-release program. The State’s petition alleged that, less than one month

      after Riley had been admitted to work release, he “verbally abus[ed] staff” and

      engaged in “conduct which inhibits the safe and orderly running of the facility.”




      1
       The Statement of Facts in Riley’s brief on appeal is not in accordance with our standard of review. See Ind.
      Appellate Rule 46(A)(6)(b).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1712-CR-2923 | May 18, 2018               Page 2 of 5
      Id. at 98. At an evidentiary hearing on the State’s petition, Robert Costanza, an

      officer with the Allen County Work Release program, testified that officers did

      room searches at the program’s facility on September 11, 2017. Following the

      search of Riley’s room, Riley began “yelling” and cursing at officers through an

      intercom. Tr. at 6. Riley had entered into the officers’ storage area, where he

      was not permitted. Riley told the officers that he was missing $5.00 and a

      Bluetooth headset, though Riley later said he was actually missing $500.

      Costanza testified that Riley was “very upset” during the encounter, that Riley

      required an “officer presence” to ensure “the safety of the staff and other

      inmates,” and that, due to Riley’s behavior, officers had to “pull[] him away

      from everyone” else. Id. at 8, 12. John Fizer, a resident advisor with the Allen

      County Work Release program, also testified at the evidentiary hearing and

      corroborated Costanza’s testimony.


[4]   Following the evidentiary hearing, the court revoked Riley’s placement in the

      work-release program. The court then ordered Riley to serve the balance of his

      two years in the Allen County Confinement Facility. This appeal ensued.


                                     Discussion and Decision
[5]   Riley appeals the trial court’s revocation of his placement on work release. As

      our Supreme Court has explained, a defendant is not entitled to serve a

      sentence on work release. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999).

      Rather, such placement is a “matter of grace” and a “conditional liberty that is

      a favor, not a right.” Id. (quotation marks omitted). Thus, in our review of the


      Court of Appeals of Indiana | Memorandum Decision 02A03-1712-CR-2923 | May 18, 2018   Page 3 of 5
      trial court’s revocation of such placement, we will consider all the evidence

      most favorable to supporting the judgment of the trial court without reweighing

      the evidence or judging the credibility of witnesses. Id. at 551. If there is

      substantial evidence of probative value to support the trial court’s conclusion

      that a defendant has violated any terms of his placement, we will affirm the

      court’s decision to revoke that placement. Id.


[6]   Riley does not dispute that the conditions of his placement on work release

      prohibited him from verbally abusing staff, entering unauthorized areas of the

      facility without permission, and engaging in conduct that inhibited the safe and

      orderly operation of the work-release facility. Rather, Riley asserts on appeal

      that his behavior was justified by his allegedly missing property and the work-

      release officers’ failure to investigate his allegations. According to Riley, we

      should reverse the trial court’s judgment because the State did not present

      evidence that Riley “resisted staff in any way or that any inmate or staff was

      injured,” and because “no evidence was presented that Riley’s actions incited

      any other ‘inmate’ to act badly or that there was any impact on the running of

      the facility . . . .” Appellant’s Br. at 14.


[7]   We cannot agree. Costanza’s testimony, as well as Fizer’s testimony,

      supported the State’s allegation that Riley had yelled and cursed at the facility’s

      officers after they had done a room search. Their testimony further confirms

      that Riley had entered an unauthorized area without permission and that

      Riley’s behavior necessitated officer involvement for the security of the facility

      and those within it. Riley’s argument on appeal is merely a request for this

      Court of Appeals of Indiana | Memorandum Decision 02A03-1712-CR-2923 | May 18, 2018   Page 4 of 5
      Court to reweigh the evidence by crediting Riley’s testimony over the testimony

      of the State’s witnesses, which we cannot do. We affirm the trial court’s

      revocation of Riley’s placement on work release.


[8]   Affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1712-CR-2923 | May 18, 2018   Page 5 of 5